COURT OF APPEALS
                                          SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                              CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER                 DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211                 CHIEF STAFF ATTORNEY
  SUE WALKER                                                                                LISA M. WEST
  BILL MEIER                                        TEL: (817) 884-1900
  LEE GABRIEL                                                                              GENERAL COUNSEL
  ELIZABETH KERR                                   FAX: (817) 884-1932                      CLARISSA HODGES
  MARK T. PITTMAN
  J. WADE BIRDWELL                                www.txcourts.gov/2ndcoa



                                                 May 24, 2018

    Hon. David L. Evans                                       Hon. Louis E. Sturns
    Regional Presiding Judge                                  Judge, 213th District Court
    Tom Vandergriff Civil Courts Building                     Tim Curry Criminal Justice Center
    100 N. Calhoun, 4th Floor                                 401 West Belknap
    Fort Worth, TX 76196                                      Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

    David A. Pearson, IV                                      Criminal District Clerk, Tarrant County
    Lakeside Plaza                                            Tim Curry Criminal Justice Center
    8401 Jacksboro Highway, Ste. 307                          401 W. Belknap, 3rd Floor
    Fort Worth, TX 76135                                      Fort Worth, TX 76196-0402
    * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

    Joseph W. Spence
    Assistant District Attorney
    401 W. Belknap Street
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:         02-17-00356-CR, 02-17-00357-CR
                     Trial Court Case Number:         1354634D, 1501697D

    Style:           Brandon Mitchell
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                                                 Respectfully yours,

                                                                 DEBRA SPISAK, CLERK